



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Meloche, 2018 ONCA 640

DATE: 20180716

DOCKET: C64502

Benotto, Trotter and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ryan Meloche

Appellant

Ryan Meloche, in person
    assisted by Amy Ohler duty counsel

Grace Choi, for the
    respondent

Heard and released
    orally: July 9, 2018

On appeal from the sentence
    imposed on August 1, 2017, by Justice A. Thomas McKay of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

This is a sentence appeal. The unusual circumstances arise as follows.
    The appellant pleaded guilty to several counts, including robbery. The Crown
    and defence counsel agreed to a joint submission on sentence of 18 months.

[2]

At the sentencing hearing, defence counsel made the unusual request for
    the sentencing judge to go beyond the 18 months to two years, so that the
    appellant could be in a penitentiary and receive assistance for his addiction.

[3]

The Crown consented to this request. In actual fact, the appellant has
    not served time in the penitentiary at all. Rather, he has been in a detention
    facility awaiting trial on another matter. Based on these unforeseen
    circumstances, the Crown submits today that this court should impose the 18
    months originally agree to.

[4]

We agree. The sentence of 18 months is substituted for the two years.

[5]

On the agreement of the appellant and the Crown, in order to further the
    goal of rehabilitation, the probation period is increased to two years in the
    same terms as originally said.

M.L. Benotto J.A.

G.T.
    Trotter J.A.

David M. Paciocco
    J.A.


